DETAILED ACTION
This Office Action is in response to Application No. 16/355,767 filed on March 17, 2019. Claims 1-20 are presented for examination and are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. (JP 2019200657 A), filed on May 17th, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17th, 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are “evaluation unit” found in claims 1-10. The specification of the application on pages 8-9 describes the evaluation unit as a loss calculation unit that evaluates an operation result from the training unit. These describe specialized computer function which include machine learning model(s) that are 
Such claim limitation(s) is/are “correction unit” found in claims 1-10. The specification of the application on page 9 (line 7) talks about the correction unit and describes the correction unit as generating correction data used for updating operation parameters of the training unit. These describe specialized computer function which include machine learning model(s) that are configured to receive certain data inputs and perform further operations on them. In light of the specification, the correction unit is directed to software that can perform the claimed operations, along with generic computer components like processing units and storage.
Such claim limitation(s) is/are “storage unit” found in claims 1-10. The specification of the application includes Fig. 3 which points to multiple storage units stored on/within the memory. The specification also discloses the function of the storage unit to retrieve and output data to/from the other pieces of the device. In light of the specification, the storage unit is directed to generic software and hardware that can perform the claimed operations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is directed to multiple statutory categories; namely: method (process) and device (product). The claim preamble indicates it is directed towards a method for controlling an arithmetic device but the limitations are reciting the structure of the device similar to the product version of the claim. 
Claim limitation “evaluation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As "evaluation unit" is directed towards a specialized computer function with general computing components, the algorithm is not disclosed. MPEP §2181 states: “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)”. 
Therefore, claims #1, 6, 7 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-5 and 8-10 are rejected for their reliance on claims 1 and/or 7.
Claim limitation “correction unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, correction unit" is directed towards a specialized computer function with general computing components, the algorithm is not disclosed. MPEP §2181 states: “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)”. 
Therefore, claims #1, 7 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-6 and 8-10 are rejected for their reliance on claims 1 and/or 7.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20180217962 A1) and further in view of Teig (US 10867247 B1).
Regarding claim 1, Takahashi teaches the following: An arithmetic device, comprising: a first processing layer and a second processing layer,
[ (¶0051)
	This paragraph from Takahashi explicitly discloses a first, second and plurality of layers in the neural network. ]
	each configured to perform an arithmetic operation on input data
[ (¶0037) “Furthermore, let it be assumed that one convolution operation in the forward process includes one multiplication operation and one addition operation.”
Examples of arithmetic operations to be performed on the input data. ]
and constituting a part of a multi-layer neural network configured to perform corrections by an error backward propagation scheme;
[ (¶0033) “In the backward process performed in a backward propagation direction, learning to update each parameter is performed sequentially,”
This citation shows the backward propagation direction and update(s) are referring to corrections made by the neural network.]
a detour path that connects an input and an output of the second processing layer;
[ (Fig. 2) 
This figure shows an example of the detour path between different layers of the neural network. ]
an evaluation unit configured to evaluate operation results of the first and the second processing layers;

This citation shows that the neural network in Takahashi is capable of evaluating the results between processing layers. This is shown through the fact that the apparatus can take the calculation results and make comparisons to other pieces of data. ]
 a correction unit configured to correct weight coefficients relating to the first and the second processing layers based on evaluation results of the evaluation unit;
[ (¶0032) “An operation processing apparatus configured to perform deep learning performs the backward process using a difference between a calculation result in the forward process and an expectation value and updates parameters of the neural network.”
This citation also shows that it has a correction capability by showing that it can go back and update the parameters and that the correction capability follows from the result of the evaluation by the reference to the difference between a calculation result and an expectation value. ]
and a storage unit configured to store the operation results of the first and the second processing layers,
[ (¶0041)
	This paragraph from Takahashi talks about a storage apparatus within the network pulling both the first processing layer’s input data and explicitly mentions how the next layer takes that output as bottom data to perform another convolution operation on it. 
a first weight coefficient relating to the first processing layer, and a second weight coefficient relating to the second processing layer,
[ (¶0041) “Each operation processing layer 10 acquires weight data,” 
This citation shows that every layer has an attached weight to it. ]
the evaluation unit is configured to evaluate the first operation result of the first processing layer,
[ (¶0032) “An operation processing apparatus configured to perform deep learning performs the backward process using a difference between a calculation result in the forward process and an expectation value and updates parameters of the neural network.”
This citation shows the neural network is capable of evaluating results from processing layers. ]
the correction unit is configured to correct the first weight coefficient relating to the first processing layer based on an evaluation result of the evaluation unit,
[ (¶0033) “to update parameters on a layer-by-layer basis, learning is performed such that a difference of a calculation result in each layer from an expectation value is determined, and this difference is propagated to an immediately preceding layer”
This citation shows that the neural network is able to make corrections based off of a calculated result and pass it to a previous layer. ]
and the storage unit is configured to store the first operation result of the first processing layer and the first weight coefficient relating to the first processing layer.
[ (¶0055) and (¶0056) 
These two paragraphs further explain how the neural network has the property to store output through the weight data storage unit and that the storage unit is capable of storing different operation results from a plurality of layers. ]
What is not explicitly taught by Takahashi is:
wherein in a case where the first weight coefficient relating to the first processing layer is corrected, the multi-layer neural network is configured to supply a first operation result of the first processing layer via the detour path without performing arithmetic operations of at least one of forward propagation and backward propagation of the second processing layer,

[ (Col. 15, Ln 15-20  ) “As shown for the output error of node 1, the weight coefficients wkj used to propagate errors back are equal to the weight coefficients used during the computation of the node output values”
This citation from Teig shows that the weighted coefficients can be supplied without any difference or arithmetic operation done on them. This is taught through the reference stating they are equivalent in computation and when used to propagate errors. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine an operation processing apparatus as taught by Takahashi and the use of a direct operation output to another layer as taught by Tieg. The reason it would be obvious is because one of ordinary skill in the art, prior to the effective filing date of the invention, would recognize that it allows for fewer of the efficiently defined processing layers for complex mathematical expression that solves a particular problem [ Tieg (abstract) ]. By utilizing fewer layers, this would facilitate the recognized benefit of there being an increased efficiency in training time and resource use. 

Regarding claim 2, Takahashi/Tieg teaches the arithmetic device according to claim 1, with Takahashi teaching the rest of the claim as seen below:
wherein the first processing layer is configured to perform an arithmetic operation on the input data,
[ (Fig. 4)
	This citation depicts the convolution operation unit in which the processing layer has a multiplication and addition operation unit that are capable of performing arithmetic operations on the input data. ]
and the second processing layer is configured to perform an arithmetic operation on output data of the first processing layer,
[ (¶0050) “Thereafter, similarly, in the next second layer, a forward convolution operation denoted similarly by the operation process F1 is performed on bottom data 201 acquired from the top data 209 calculated in the preceding layer and weight data 202 in the second layer.”
This citation shows that output data from the previous layer (which can be viewed as the first layer in this scenario) is put in as the input data of the current layer (which can be viewed as the second layer) and a convolution operation is performed on it. The convolution operations include arithmetic operations. ]


Regarding claim 3, Takahashi/Tieg teaches the arithmetic device according to claim 1, with Takahashi teaching the rest of the claim as seen below:
wherein in a case where the second weight coefficient relating to the second processing layer is corrected, an operation result of the first weight coefficient relating to the first processing layer before correction is used.
[ (¶0036) “The other one of the operations is an operation using top difference data and weight data to calculate a difference for use in an operation in a preceding backward process.”
This citation teaches how in a case where correction needs to occur, the operation will be using the weight data which is the original coefficient alongside other inputs to make that correction. ]


Regarding claim 4, Takahashi/Tieg teaches the arithmetic device according to claim 1, with Takahashi teaching the rest of the claim as seen below:
wherein in a case where the second weight coefficient relating to the second processing layer is corrected, an operation result of the first weight coefficient relating to the first processing layer after correction is used.
[ (¶0033) “In the backward process performed in a backward propagation direction, learning to update each parameter is performed sequentially, in a direction opposite to the forward propagation direction, in each layer using a difference of the result in the forward propagation from an expectation value.”
This shows that if needed, the neural network can work backwards from the current layer and grab the weight data after correction has occurred in the previous layer(s). ]

Regarding claim 6, Takahashi/Tieg teaches the arithmetic device according to claim 1, with Takahashi teaching the rest of the claim as seen below:
wherein the evaluation unit is configured to evaluate the operation results of the first and the second processing layers by using truth data stored in the storage unit.
[ (¶0042) “For example, the nth-layer operation processing layer 13 has a predetermined expectation value and compares the output data 3 with the expectation value.”
This citation from Takahashi teaches that the neural network is able to compare the output with an expectation value which is the equivalent to the truth data. ]

Regarding claim 7, Takahashi/Tieg teaches the arithmetic device according to claim 1, with Takahashi teaching the following parts of the claim as seen below:
further comprising: a third processing layer configured to perform an arithmetic operation on the input data and constituting a part of the multi-layer neural network;
[ (¶0051)
	This paragraph from Takahashi explicitly discloses a first, second and plurality of layers in the neural network. ]
and a second detour path that connects an input and an output of the third processing layer, wherein the output of the second processing layer is connected to the input of the third processing layer,
[ (Fig. 2) 
This image depicts multiple layers with multiple backward and forward propagation paths. The output of the second processing layer is connected to the third layer’s input in this diagram. ]
the evaluation unit is configured to evaluate operation results of the first to the third processing layers,
[ (¶0032) “An operation processing apparatus configured to perform deep learning performs the backward process using a difference between a calculation result in the forward process and an expectation value and updates parameters of the neural network.” ]
[ (¶0033) “As described above, the neural network has a multilayer structure including a plurality of layers in which different operation processes are performed”
	This citation and the one above it show that the third layer is not a novel concept and is taught by Takahashi. The operations in the layers include evaluation. ]
the correction unit is configured to correct weight coefficients relating to the first to the third processing layers based on an evaluation result of the evaluation unit,
[ (¶0033) “to update parameters on a layer-by-layer basis, learning is performed such that a difference of a calculation result in each layer from an expectation value is determined, and this difference is propagated to an immediately preceding layer”
This citation shows that the neural network can make corrections shown by the difference calculation between the expectation value and the output. ]
and the storage unit is further configured to store the operation results of the first to the third processing layers,
[ (¶0055) and (¶0056) 

the first weight coefficient relating to the first processing layer, the second weight coefficient relating to the second processing layer, and a third weight coefficient relating to the third processing layer,
[ (¶0033) “As described above, the neural network has a multilayer structure including a plurality of layers in which different operation processes are performed” ]
[ (¶0041) “Each operation processing layer 10 acquires weight data, functioning as a filter used in extracting a feature value, from a storage apparatus such as a memory.”
This citation notes that each layer has a weight data that goes with it and in tandem with the citation above it that notes that the neural network can have a plurality of layers, Takahashi teaches the complete limitation. ]
the evaluation unit is configured to evaluate the operation result of the first processing layer,
[ (¶0032) “An operation processing apparatus configured to perform deep learning performs the backward process using a difference between a calculation result in the forward process and an expectation value and updates parameters of the neural network.”
This citation shows the neural network is capable of evaluating results from processing layers. ]
the correction unit is configured to correct the first weight coefficient relating to the first processing layer based on the evaluation result of the evaluation unit,
[ (¶0033) “to update parameters on a layer-by-layer basis, learning is performed such that a difference of a calculation result in each layer from an expectation value is determined, and this difference is propagated to an immediately preceding layer”

	and the storage unit is configured to store the operation result of the first processing layer and the weight coefficient relating to the first processing layer.
[ (¶0055) and (¶0056) 
These two paragraphs further explain how the neural network has the property to store output through the weight data storage unit and that the storage unit is capable of storing different operation results from a plurality of layers. ]
	What is not explicitly taught by Takahashi is:
	and wherein in a case where the first weight coefficient relating to the first processing layer is corrected, the multi-layer neural network is configured to supply the operation result of the first processing layer via the second detour path without performing arithmetic operations of at least one of forward propagation and backward propagation of the second and the third processing layers,
This is, however, taught by Teig as seen below:
[ ( Col. 15, Ln 15-20 ) “As shown for the output error of node 1, the weight coefficients wkj used to propagate errors back are equal to the weight coefficients used during the computation of the node output values”
This citation from Teig shows that the weighted coefficients can be supplied without any difference or arithmetic operation done on them. This is taught through the reference stating they are equivalent in computation and when used to propagate errors. ]
With respect to claim 7, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Please refer to claim 1 for the motivation to combine.


Regarding claim 8, Takahashi/Tieg teaches the arithmetic device according to claim 7, with Takahashi teaching the rest of the claim as seen below:
wherein the first processing layer is configured to perform an arithmetic operation on the input data,
[ (¶0037) “Furthermore, let it be assumed that one convolution operation in the forward process includes one multiplication operation and one addition operation.”
This citation teaches addition or multiplication operations being computed on the processing layer data which is an arithmetic operation. ]
the second processing layer is configured to perform an arithmetic operation on output data of the first processing layer,
[ (¶0050) “Thereafter, similarly, in the next second layer, a forward convolution operation denoted similarly by the operation process F1 is performed on bottom data 201 acquired from the top data 209 calculated in the preceding layer and weight data 202 in the second layer.”
This reference shows that the input of the second layer is acquired from the layer before it which could be considered the first layer. ]
and the third processing layer is configured to perform an arithmetic operation on output data of the second processing layer,
[ (¶0033) “The neural network may include a plurality of layers.” ]
[ (¶0050) “Thereafter, similarly, in the next second layer, a forward convolution operation denoted similarly by the operation process F1 is performed on bottom data 201 acquired from the top data 209 calculated in the preceding layer and weight data 202 in the second layer.”
This citation with the one above it shows that the neural network as taught by Takahashi is capable of running operations on a plurality of layers and is not limited to only three. ]
and in a case where the weight coefficients relating to the first, the second, and the third processing layers are corrected, the first weight coefficient relating to the first processing layer, the second weight coefficient relating to the second processing layer, and the third weight coefficient relating to the third processing layer are corrected in order of appearance
[ (¶0036) “The other one of the operations is an operation using top difference data and weight data to calculate a difference for use in an operation in a preceding backward process.”
This shows that the neural network is capable of correcting the coefficients in the order in which they appeared. ]

Regarding claim 9, Takahashi/Tieg teaches the arithmetic device according to claim 7, with Takahashi teaching the rest of the claim as seen below:
wherein in a case where the third weight coefficient relating to the third processing layer is corrected, an operation result of the second weight coefficient relating to the second processing layer before correction is used.	
[ (¶0036) “The other one of the operations is an operation using top difference data and weight data to calculate a difference for use in an operation in a preceding backward process.”
This citation teaches how in a case where correction needs to occur, the operation will be using the weight data which is the original coefficient alongside other inputs to make that correction. ]


Regarding claim 10, Takahashi/Tieg teaches the arithmetic device according to claim 7, with Takahashi teaching the rest of the claim as seen below:
wherein in a case where the third weight coefficient relating to the third processing layer is corrected, an operation result of the second weight coefficient relating to the second processing layer after correction is used.

This shows that if needed, the neural network can work backwards from the current layer and grab the weight data after correction has occurred in the previous layer(s). ]


Regarding claim 11, Takahashi teaches the following: A method for controlling an arithmetic device, comprising: a first processing layer and a second processing layer,
[ (¶0051)
	This paragraph from Takahashi explicitly discloses a first, second and plurality of layers in the neural network. ]
	each configured to perform an arithmetic operation on input data
[ (¶0037) “Furthermore, let it be assumed that one convolution operation in the forward process includes one multiplication operation and one addition operation.”
Examples of arithmetic operations to be performed on the input data. ]
and constituting a part of a multi-layer neural network configured to perform corrections by an error backward propagation scheme;
[ (¶0033) “In the backward process performed in a backward propagation direction, learning to update each parameter is performed sequentially,”
This citation shows the backward propagation direction and update(s) are referring to corrections made by the neural network.]
a detour path that connects an input and an output of the second processing layer;
[ (Fig. 2) 

an evaluation unit configured to evaluate operation results of the first and the second processing layers; a correction unit configured to correct weight coefficients relating to the first and the second processing layers based on evaluation results of the evaluation unit;
[ (¶0032) “An operation processing apparatus configured to perform deep learning performs the backward process using a difference between a calculation result in the forward process and an expectation value and updates parameters of the neural network.”
This citation shows that the neural network in Takahashi is capable of evaluating the results between processing layers. It also shows that it has a correction capability by showing that it can go back and update the parameters and that the correction capability follows from the result of the evaluation by the reference to the difference between a calculation result and an expectation value. ]
a first weight coefficient relating to the first processing layer, and a second weight coefficient relating to the second processing layer,
[ (¶0041) “Each operation processing layer 10 acquires weight data,” 
This citation shows that every layer has an attached weight to it. ]
the evaluation unit is configured to evaluate the first operation result of the first processing layer,
[ (¶0032) “An operation processing apparatus configured to perform deep learning performs the backward process using a difference between a calculation result in the forward process and an expectation value and updates parameters of the neural network.”
This citation shows the neural network is capable of evaluating results from processing layers. ]
the correction unit is configured to correct the first weight coefficient relating to the first processing layer based on an evaluation result of the evaluation unit,
[ (¶0033) “to update parameters on a layer-by-layer basis, learning is performed such that a difference of a calculation result in each layer from an expectation value is determined, and this difference is propagated to an immediately preceding layer”
This citation shows that the neural network is able to make corrections based off of a calculated result and pass it to a previous layer. ]
and the storage unit is configured to store the first operation result of the first processing layer and the first weight coefficient relating to the first processing layer.
[ (¶0055) and (¶0056) 
These two paragraphs further explain how the neural network has the property to store output through the weight data storage unit and that the storage unit is capable of storing different operation results from a plurality of layers. ]
What is not explicitly taught by Takahashi is:
The method comprising: wherein in a case where the first weight coefficient relating to the first processing layer is corrected, the multi-layer neural network is configured to supply a first operation result of the first processing layer via the detour path without performing arithmetic operations of at least one of forward propagation
This is, however, taught by Teig as seen below:
[ (Col. 15, Ln 15-20) “As shown for the output error of node 1, the weight coefficients wkj used to propagate errors back are equal to the weight coefficients used during the computation of the node output values”
This citation from Teig shows that the weighted coefficients can be supplied without any difference or arithmetic operation done on them. This is taught through the reference stating they are equivalent in computation and when used to propagate errors. ]


Regarding claim 12, Takahashi/Tieg teaches the method according to claim 11, with Takahashi teaching the rest of the claim as seen below:
wherein the first processing layer is configured to perform an arithmetic operation on the input data,
[ (Fig. 4)
	This citation depicts the convolution operation unit in which the processing layer has a multiplication and addition operation unit that are capable of performing arithmetic operations on the input data. ]
	and the second processing layer is configured to perform an arithmetic operation on output data of the first processing layer,
[ (¶0050) “Thereafter, similarly, in the next second layer, a forward convolution operation denoted similarly by the operation process F1 is performed on bottom data 201 acquired from the top data 209 calculated in the preceding layer and weight data 202 in the second layer.”
This citation shows that output data from the previous layer (which can be viewed as the first layer in this scenario) is put in as the input data of the current layer (which can be viewed as 


Regarding claim 13, Takahashi/Tieg teaches the method according to claim 11, with Takahashi teaching the rest of the claim as seen below:
wherein in a case where the second weight coefficient relating to the second processing layer is corrected, an operation result of the first weight coefficient relating to the first processing layer before correction is used.
[ (¶0036) “The other one of the operations is an operation using top difference data and weight data to calculate a difference for use in an operation in a preceding backward process.”
This citation teaches how in a case where correction needs to occur, the operation will be using the weight data which is the original coefficient alongside other inputs to make that correction. ]


Regarding claim 14, Takahashi/Tieg teaches the method according to claim 11, with Takahashi teaching the rest of the claim as seen below:
wherein in a case where the second weight coefficient relating to the second processing layer is corrected, an operation result of the first weight coefficient relating to the first processing layer after correction is used.
[ (¶0033) “In the backward process performed in a backward propagation direction, learning to update each parameter is performed sequentially, in a direction opposite to the forward propagation direction, in each layer using a difference of the result in the forward propagation from an expectation value.”


Regarding claim 16, Takahashi/Tieg teaches the method according to claim 11, with Takahashi teaching the rest of the claim as seen below:
wherein the evaluation unit is configured to evaluate the operation results of the first and the second processing layers by using truth data stored in the storage unit.
[ (¶0042) “For example, the nth-layer operation processing layer 13 has a predetermined expectation value and compares the output data 3 with the expectation value.”
This citation from Takahashi teaches that the neural network is able to compare the output with an expectation value which is the equivalent to the truth data. ]

Regarding claim 17, Takahashi/Tieg teaches the method according to claim 11, with Takahashi teaching the following parts of the claim as seen below:
further comprising: a third processing layer configured to perform an arithmetic operation on the input data and constituting a part of the multi-layer neural network;
[ (¶0051)
	This paragraph from Takahashi explicitly discloses a first, second and plurality of layers in the neural network. ]
	and a second detour path that connects an input and an output of the third processing layer, wherein the output of the second processing layer is connected to the input of the third processing layer,
[ (Fig. 2) 
This image depicts multiple layers with multiple backward and forward propagation paths. The output of the second processing layer is connected to the third layer’s input in this diagram. ]
the evaluation unit is configured to evaluate operation results of the first to the third processing layers,
[ (¶0032) “An operation processing apparatus configured to perform deep learning performs the backward process using a difference between a calculation result in the forward process and an expectation value and updates parameters of the neural network.” ]
[ (¶0033) “As described above, the neural network has a multilayer structure including a plurality of layers in which different operation processes are performed”
	This citation and the one above it show that the third layer is not a novel concept and is taught by Takahashi. The operations in the layers include evaluation. ]
the correction unit is configured to correct weight coefficients relating to the first to the third processing layers based on an evaluation result of the evaluation unit,
[ (¶0033) “to update parameters on a layer-by-layer basis, learning is performed such that a difference of a calculation result in each layer from an expectation value is determined, and this difference is propagated to an immediately preceding layer”
This citation shows that the neural network can make corrections shown by the difference calculation between the expectation value and the output. ]
and the storage unit is further configured to store the operation results of the first to the third processing layers,
[ (¶0055) and (¶0056) 
These two paragraphs further explain how the neural network has the property to store output through the weight data storage unit and that the storage unit is capable of storing different operation results from a plurality of layers. ]
the first weight coefficient relating to the first processing layer, the second weight coefficient relating to the second processing layer, and a third weight coefficient relating to the third processing layer,

[ (¶0041) “Each operation processing layer 10 acquires weight data, functioning as a filter used in extracting a feature value, from a storage apparatus such as a memory.”
This citation notes that each layer has a weight data that goes with it and in tandem with the citation above it that notes that the neural network can have a plurality of layers, Takahashi teaches the complete limitation. ]
the evaluation unit is configured to evaluate the operation result of the first processing layer,
[ (¶0032) “An operation processing apparatus configured to perform deep learning performs the backward process using a difference between a calculation result in the forward process and an expectation value and updates parameters of the neural network.”
This citation shows the neural network is capable of evaluating results from processing layers. ]
the correction unit is configured to correct the first weight coefficient relating to the first processing layer based on the evaluation result of the evaluation unit,
[ (¶0033) “to update parameters on a layer-by-layer basis, learning is performed such that a difference of a calculation result in each layer from an expectation value is determined, and this difference is propagated to an immediately preceding layer”
This citation shows that the neural network is able to make corrections based off of a calculated result and pass it to a previous layer. ]
	and the storage unit is configured to store the operation result of the first processing layer and the weight coefficient relating to the first processing layer.
[ (¶0055) and (¶0056) 

	What is not explicitly taught by Takahashi is:
	and wherein in a case where the first weight coefficient relating to the first processing layer is corrected, the multi-layer neural network is configured to supply the operation result of the first processing layer via the second detour path without performing arithmetic operations of at least one of forward propagation and backward propagation of the second and the third processing layers,
This is, however, taught by Teig as seen below:
[ (Col. 15, Ln 15-20) “As shown for the output error of node 1, the weight coefficients wkj used to propagate errors back are equal to the weight coefficients used during the computation of the node output values”
This citation from Teig shows that the weighted coefficients can be supplied without any difference or arithmetic operation done on them. This is taught through the reference stating they are equivalent in computation and when used to propagate errors. ]
With respect to claim 17, it is substantially similar to claim 11 and is rejected in the same manner, the same art and reasoning applying. Please refer to claim 11 for the motivation to combine.


Regarding claim 18, Takahashi/Tieg teaches the method according to claim 17, with Takahashi teaching the rest of the claim as seen below:
wherein the first processing layer is configured to perform an arithmetic operation on the input data,

This citation teaches addition or multiplication operations being computed on the processing layer data which is an arithmetic operation. ]
the second processing layer is configured to perform an arithmetic operation on output data of the first processing layer,
[ (¶0050) “Thereafter, similarly, in the next second layer, a forward convolution operation denoted similarly by the operation process F1 is performed on bottom data 201 acquired from the top data 209 calculated in the preceding layer and weight data 202 in the second layer.”
This reference shows that the input of the second layer is acquired from the layer before it which could be considered the first layer. ]
and the third processing layer is configured to perform an arithmetic operation on output data of the second processing layer,
[ (¶0033) “The neural network may include a plurality of layers.” ]
[ (¶0050) “Thereafter, similarly, in the next second layer, a forward convolution operation denoted similarly by the operation process F1 is performed on bottom data 201 acquired from the top data 209 calculated in the preceding layer and weight data 202 in the second layer.”
This citation with the one above it shows that the neural network as taught by Takahashi is capable of running operations on a plurality of layers and is not limited to only three. ]
and in a case where the weight coefficients relating to the first, the second, and the third processing layers are corrected, the first weight coefficient relating to the first processing layer, the second weight coefficient relating to the second processing layer, and the third weight coefficient relating to the third processing layer are corrected in order of appearance
[ (¶0036) “The other one of the operations is an operation using top difference data and weight data to calculate a difference for use in an operation in a preceding backward process.”


Regarding claim 19, Takahashi/Tieg teaches the method according to claim 17, with Takahashi teaching the rest of the claim as seen below:
wherein in a case where the third weight coefficient relating to the third processing layer is corrected, an operation result of the second weight coefficient relating to the second processing layer before correction is used.	
[ (¶0036) “The other one of the operations is an operation using top difference data and weight data to calculate a difference for use in an operation in a preceding backward process.”
This citation teaches how in a case where correction needs to occur, the operation will be using the weight data which is the original coefficient alongside other inputs to make that correction. ]


Regarding claim 20, Takahashi/Tieg teaches the method according to claim 17, with Takahashi teaching the rest of the claim as seen below:
wherein in a case where the third weight coefficient relating to the third processing layer is corrected, an operation result of the second weight coefficient relating to the second processing layer after correction is used.
[ (¶0033) “In the backward process performed in a backward propagation direction, learning to update each parameter is performed sequentially, in a direction opposite to the forward propagation direction, in each layer using a difference of the result in the forward propagation from an expectation value.”


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi/Teig  and further in view of Mahapatra (US 20190311230 A1).

In regards to claim 5, Takahashi/Tieg teaches the arithmetic device according to claim 1, but does not teach the rest of the claim. However, Mahapatra does teach the rest of the claim as seen below:
wherein the multi-layer neural network is configured to classify a content of the input data by using the first weight coefficient relating to the first processing layer and the second weight coefficient relating to the second processing layer stored in the storage unit.
[ (¶0054) “by executing a machine learning model that learned to classify the hyperspectral images received as input to the machine learning model.” ]
[ (¶0044) “The neural network receives as input the historical hyperspectral images, or pixel intensity values of the images, and is trained to predict the labels comprising the classification features,”
These citations from Mahapatra explicitly teach classifying the content and disclose using the weights to do so. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine an operation processing apparatus and direct operation output as taught by Takahashi/Tieg and the use of the neural network to classify content of the input data. The reason it would be obvious is because one of ordinary skill in the art, prior to the effective filing date of the invention, would recognize that the classification would 


In regards to claim 15, Takahashi/Tieg teaches the method according to claim 11, but does not teach the rest of the claim. However, Mahapatra does teach the rest of the claim as seen below:
wherein the multi-layer neural network is configured to classify a content of the input data by using the first weight coefficient relating to the first processing layer and the second weight coefficient relating to the second processing layer stored in the storage unit.
[ (¶0054) “by executing a machine learning model that learned to classify the hyperspectral images received as input to the machine learning model.” ]
[ (¶0044) “The neural network receives as input the historical hyperspectral images, or pixel intensity values of the images, and is trained to predict the labels comprising the classification features,”
These citations from Mahapatra explicitly teach classifying the content and disclose using the weights to do so. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine an operation processing apparatus and direct operation output as taught by Takahashi/Tieg and the use of the neural network to classify content of the input data. The reason it would be obvious is because one of ordinary skill in the art, prior to the effective filing date of the invention, would recognize that the classification would provide the ability for the computer to make decisions or sort on different types of input. This has the benefit of being able to categorize inputs, search or a plurality of different options when .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20190340010A1 – This reference teaches neural networks with multiple layers and transferring data between layers in a multitude of ways
US 11164074 B2 – This reference teaches arithmetic operations in multiple layers of neural networks. It also include correction operations like backward propagation.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123